UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


AARON E. MICHEL,                        
                           Appellant,
                 v.
UNITED STATES OF AMERICA,
                 Plaintiff-Appellee,            No. 00-6905
                and
EDWIN BROOKS LINVILLE, JR., a/k/a
Bones,
                        Defendant.
                                        
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
              Richard L. Voorhees, District Judge.
                            (CR-99-57)

                        Argued: June 4, 2001

                      Decided: August 16, 2004

 Before WIDENER, TRAXLER, and GREGORY, Circuit Judges.



Reversed by unpublished per curiam opinion. Judge Widener wrote
a dissenting opinion.


                            COUNSEL

ARGUED: Randolph Marshall Lee, Charlotte, North Carolina, for
Appellant. Clifford Carson Marshall, Jr., Assistant United States
2                      MICHEL v. UNITED STATES
Attorney, Asheville, North Carolina, for Appellee. ON BRIEF: Mark
T. Calloway, United States Attorney, Asheville, North Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Aaron Michel served as a court-appointed defense attorney for
defendant Edwin Linville on drug-related charges. After a magistrate
judge denied Michel’s request to withdraw as Linville’s counsel,
Michel filed a motion to remove the prosecutor from the case, alleg-
ing prosecutorial misconduct in the government’s failure to advise
Linville of the status of plea negotiations with his co-conspirator. The
district court found that Michel’s motion to remove the prosecutor
was frivolous and granted the government’s motion for sanctions.
Michel appeals the imposition of sanctions. We have jurisdiction
under 28 U.S.C.A. § 1291 (West 1993), and for the reasons expressed
below, we reverse.

                                   I.

   Internal Revenue Service agents in North Carolina arrested defen-
dant Linville on Friday, August 27, 1999, on drug distribution and
money laundering charges. Upon arrest, Linville waived his right to
remain silent and indicated his desire to cooperate with the authori-
ties. On Monday, August 30, Linville made his initial appearance
before a magistrate, and on Wednesday, September 1, the court
appointed Michel to represent him. On the same day, Michel sent to
Assistant United States Attorney Robert Higdon, Jr., a letter express-
ing Linville’s desire to continue his cooperation.

  The next day, September 2, Michel and Higdon discussed
Linville’s case prior to the start of Linville’s detention hearing. Hig-
                       MICHEL v. UNITED STATES                         3
don told Michel that the government could use Linville’s testimony
in the upcoming trial of Linville’s co-conspirator, Eliseo Vargas, who
was scheduled for trial on September 13. Higdon conveyed to Michel
that day a draft of a Bill of Information for Linville and the govern-
ment’s plea offer, but no commitment was made at the time by
Michel and Linville, presumably because Michel believed there was
time to consider the offer and because he wanted time to review the
government’s evidence.

   Michel went back to his office, called Higdon’s assistant, and
sought permission to review the evidence. Higdon’s assistant told
Michel that he could not have discovery until Linville’s arraignment.
Michel also asked for an explanation of the money laundering count,
a request that Higdon’s assistant said she would pass along to Higdon.
The next day, September 3, 1999, Michel faxed his request in writing
to Higdon.

   On September 11, 1999, Michel received a letter from Higdon. In
the letter, which was dated September 9, Higdon expressed his regret
that Linville had not moved as quickly as the government had wanted
and his disappointment that the government would not receive the full
benefit of Linville’s professed willingness to cooperate. Higdon then
gave Michel the information Michel had requested concerning discov-
ery and details regarding the money laundering count.

  Michel wrote back the next day, September 12, 1999, reiterating
Linville’s unconditional availability to cooperate and to testify against
Vargas and proposing that plea negotiations be postponed until after
Linville’s testimony in Vargas’s trial. Included with the letter was a
Garfield cartoon of dubious humor.

   On September 13, Higdon responded, expressing his dismay at the
tone and wording of Michel’s letter. In the course of his response,
Higdon informed Michel that Vargas had already pleaded guilty and
that Linville’s opportunity to cooperate had passed. Vargas had
signed the plea agreement on September 2 (the day that Higdon told
Michel the government was interested in having Linville testify
against Vargas), and the government signed it on September 9, the
day that Vargas pleaded guilty.
4                     MICHEL v. UNITED STATES
   The record does not reflect when Michel received this letter. How-
ever, on September 17, 1999, Michel moved to withdraw as Linville’s
counsel, alleging personal animosity against him by Higdon and
attaching the correspondence between the two of them. When he filed
the motion to withdraw, Michel did not know the details surrounding
the timing of Vargas’s plea.

   On September 28, Magistrate Judge McKnight held a hearing,
reviewed the correspondence at issue, found Michel’s concerns to be
groundless, and denied the motion to withdraw. Michel appealed the
decision of Magistrate Judge McKnight to the district court and for
the first time requested Higdon’s removal from the case. In his motion
to recuse, Michel stated:

       Mr. Linville is entitled to effective assistance of counsel
    and to freedom from prosecutorial misconduct. . . . The due
    process requirements of full disclosure recognized in Brady
    are based upon the law against misrepresentation. Failure to
    disclose material matters, such as the plea of Mr. Vargas,
    and the false representation that Mr. Linville could testify
    against Vargas as part of his plea bargain, violate due pro-
    cess and the North Carolina Rules of Conduct. . . . For those
    reasons, the prosecutor should be removed from the case.

J.A. 56.

   While Michel’s appeal was pending before the district court,
Michel moved to reopen Linville’s detention hearing, arguing that his
client had successfully completed the county jail’s drug treatment
program. Chief United States Magistrate Judge Horn held a bond
review hearing on October 14 to address Michel’s motion, which was
unopposed by the government, and ordered Linville released. At the
beginning of the October 14 hearing, Higdon alerted Magistrate Judge
Horn to Michel’s pending motion to remove Higdon from the case for
prosecutorial misconduct, and Judge Horn questioned the defendant
and both attorneys. Defendant Linville replied that he was satisfied
with Michel’s services and had not been aware of a problem between
the attorneys. Higdon maintained that, although he had no personal
animosity toward Michel, he took strong exception to being accused
of misconduct and was preparing a detailed response to Michel’s
                       MICHEL v. UNITED STATES                         5
motion. Higdon also informed the court that he would recommend
that Michel be removed from the case. Michel acknowledged that he
had twice before sought and been granted the court’s permission to
withdraw from cases in which Higdon represented the government,
maintaining that in the prior cases, as in Linville’s, Higdon had
become more focused on Michel than on Michel’s clients. Judge Horn
decided to allow Michel to withdraw, noting that his decision should
moot that portion of Michel’s appeal to the district court. Judge Horn
announced that, because of concerns about efficiency, he would
instruct the clerk’s office no longer to appoint Michel to cases that
Higdon was prosecuting.

   On October 21, 1999, the government filed with the district court
a response to Michel’s notice of appeal and motion to recuse the pros-
ecutor. The government alleged that Michel’s motion to recuse was
frivolous and the government requested that the district court impose
sanctions on Michel. Even though he had been relieved as counsel by
Magistrate Judge Horn, Michel filed a response to the sanctions
request. Michel contended that he acted in good faith with regard to
all of his dealings with the government, and he reiterated his belief
that Higdon’s failure to disclose the status of Vargas’s plea agreement
was improper and thus provided an appropriate basis for his motion
to remove Higdon from the case. In this same response, Michel sub-
mitted a list of questions about the details and timing of the plea
negotiations between Vargas and the government that Linville’s new
counsel should get answers to before moving forward on the motion
to remove the prosecutor. Michel proposed that the court resolve first
the question of removal of the prosecutor before reaching the govern-
ment’s motions for sanctions against him, and he requested an eviden-
tiary hearing on the motion for sanctions.

   The government thereafter filed a statement of costs in support of
its motion for sanctions, requesting attorney’s fees and transcript costs
associated with responding to Michel’s motion to recuse. Michel filed
a pro se response to the government’s statement of costs, objecting
to certain copying and transcript costs as excessive.

   On January 5, 2000, the district judge, without holding a hearing,
ruled on the various motions pending before it—Michel’s appeal of
the denial of his motion to withdraw as Linville’s counsel, Michel’s
6                      MICHEL v. UNITED STATES
motion to remove the prosecutor, and the government’s motion seek-
ing sanctions against Michel. The district court (1) denied Michel’s
appeal of Judge McKnight’s denial of his motion to withdraw as Lin-
ville’s counsel; (2) vacated Judge Horn’s order allowing Michel to
withdraw, concluding that a magistrate lacks authority to review the
order of another magistrate judge; (3) allowed, on its own motion,
Michel to withdraw in the interests of justice; (4) denied Michel’s
motion to remove Higdon from the case; (5) vacated, on its own
motion, Judge Horn’s order limiting the cases to which Michel could
be appointed; and (6) granted the government’s motion for sanctions
against Michel. As to the sanctions, the district court ordered Michel
to personally satisfy the excess costs, amounting to $680.75, incurred
by the government in responding to the motion to remove Higdon. On
appeal, Michel challenges only the issuance of the sanctions order
against him.

                                  II.

   The district court imposed sanctions under 28 U.S.C.A. § 1927
(West 1994) and under its inherent powers. We review the district
court’s decision to grant sanctions for abuse of discretion. See Cham-
bers v. NASCO, Inc., 501 U.S. 32, 55 (1991); Chaudhry v. Gallerizzo,
174 F.3d 394, 410 (4th Cir. 1999). A court abuses its discretion when
its ruling is based "on an erroneous view of the law or on a clearly
erroneous assessment of the evidence." Cooter & Gell v. Hartmarx
Corp., 496 U.S. 384, 405 (1990).

                                  A.

    Section 1927 of Title 28 provides as follows:

      Any attorney or other person admitted to conduct cases in
      any court of the United States or any Territory thereof who
      so multiplies the proceedings in any case unreasonably and
      vexatiously may be required by the court to satisfy person-
      ally the excess costs, expenses, and attorneys’ fees reason-
      ably incurred because of such conduct.

Because the "unambiguous text of § 1927 [is] aim[ed] only at attor-
neys who multiply proceedings," DeBauche v. Trani, 191 F.3d 499,
                        MICHEL v. UNITED STATES                          7
511 (4th Cir. 1999), we have previously held that section 1927 does
not authorize sanctions based on the filing of a single complaint. See
id. at 511-12. Given this authority, we conclude that the filing of a
single motion by Michel, which necessitated only a routine response,
did not so "multiply the proceedings" as to violate section 1927.
Accordingly, the district court erred by sanctioning Michel under sec-
tion 1927.

                                    B.

   A judge also has the inherent authority to impose sanctions against
a party who "has acted in bad faith, vexatiously, wantonly, or for
oppressive reasons." Chambers, 501 U.S. at 45-46 (internal quotation
marks omitted). This inherent power "extends to a full range of litiga-
tion abuses." Id. at 46. In this case, the district judge found Michel’s
motion to remove the prosecutor to be frivolous, in bad faith, and an
abuse of the judicial process. His understanding of Michel’s grievance
was reflected in his order as follows:

      Mr. Michel’s complaint with the handling of . . . Mr. Var-
      gas’s plea appears to be that the Government’s failure to
      give Michel sufficient advance notice of the Vargas guilty
      plea deprived Mr. Michel of a prompting which might have
      affected Michel’s judgment in advising the Defendant,
      thereby culminating in a better result for Defendant.

J.A. 205. Certainly this is one logical interpretation of the documents
before the district judge. Unfortunately, this was not the only con-
struction.

   Michel argues that the intent of his motion was also to convey his
belief that Higdon already had Vargas’s commitment to plead guilty
when Higdon was soliciting Linville’s plea and holding out the pros-
pect of Linville getting a downward departure motion for substantial
assistance.1 Because Vargas’s plea agreement turned out to have been
  1
   Section 5K1.1 of the United States Sentencing Guidelines permits a
district court to depart downward from a normal guideline sentence if the
defendant has been of substantial assistance in the investigation or prose-
cution of another criminal. The amount of reduction is to be determined
by, among other things, the usefulness of the assistance and its timeli-
ness.
8                      MICHEL v. UNITED STATES
signed by Vargas on the same day Higdon was proposing a plea
agreement to Linville, Michel’s view was that Higdon’s promise of
a substantial assistance motion for Linville’s testimony against Var-
gas was an empty one. Higdon knew that Vargas was not going to
trial, that Linville’s testimony would not be needed, and that if Lin-
ville would plead quickly, Linville would not have time to investigate
the strength of the government’s case, saving the government the
expense and burden of a trial. In short, the only advantage to Linville
in pleading quickly was the hope of providing substantial assistance.
If that was in reality nonexistent, then Linville would have everything
to lose and the government everything to gain by a quick plea.

   This, of course, may have turned out to be a completely false
assumption on Michel’s part. The reality of the situation could have
been completely the opposite. Unfortunately, because the district
court never held a hearing on Michel’s motion nor on the prosecutor’s
motion for sanctions before ruling, this understanding of Michel’s
position was never obtained and a determination in this regard was
not made.

   Ordinarily, we would remand this case to the district court for con-
sideration of this additional issue. However, since we have had the
benefit ourselves of briefing and oral argument, we are able to say
that the motion had a sufficiently colorable legal basis to preclude an
award of sanctions. In so ruling, we hasten to state that this decision
in no way reflects adversely upon the integrity of the prosecutor
whose letters, pleadings, and presentation in court were models of
decorum. Nevertheless, Michel made allegations which were objec-
tively logical based on the facts known to Michel and which, if true,
might have entitled him to the relief sought. For this reason an award
of sanctions was inappropriate.2

                                                          REVERSED

    2
   Given the result we reach, we need not address Michel’s due process
claim, his free speech claim, or his assertion of rights under Brady v.
Maryland, 373 U.S. 83 (1963).
                       MICHEL v. UNITED STATES                      9
WIDENER, Circuit Judge, dissenting:

  I respectfully dissent.

  The case entirely depends on whether, on September 2nd, Higdon
knew that Vargas had signed a plea agreement at the time Higdon
spoke to Michel.

   I agree with the suggestion in the majority opinion, that remand
would ordinarily have been an acceptable solution. But in reversing,
absent facts which we do not have, we are holding that the district
judge should not have entered the sanction order that he did on the
ground that an attorney ought not to file motions disqualifying oppos-
ing attorneys unless he has more definite information than the record
shows was in the hands of Michel when he made the motion to dis-
qualify Higdon. I cannot agree with that proposition.